Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 26, 2021 is acknowledged.
3.	Claims 1-12 are pending in this application.

Priority
4.	Applicant claims foreign priority to KOREA 10-2017-0133836, filed on 10/16/2017. The certified copy has been received by the Office. However, certified English translation has not been provided. Therefore, the foreign priority date has not been perfected. Thus, the effective filing date of instant application is to PCT/KR2018/012149, filed on 10/16/2018, until the foreign priority date is perfected. 


Restriction
5.	Applicant’s election of SEQ ID NO: 2 as the peptide sequence, dicarboxylic acid as the linker species and pharmaceutical composition in a powder formulation in the reply filed on May 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
A search was conducted on the elected species of SEQ ID NO: 2. A prior is found. However, a sesamol-SEQ ID NO: 2 conjugate composition appears to be free of prior art. A search was extended to SEQ ID NO: 1-sesamol conjugate, and this also 


Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a hangover alleviating...” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). Applicant is suggested to amend the abstract to recite, “A hangover alleviating composition comprising…is described.”
7.	The drawings are objected to because Figures 3 and 6 show two panels of figures but are not separated by for example A and B. Additionally, the brief description of these drawings do not describe the two separate panels. Furthermore, Figure 1-3 and M” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
8.	The specification is objected to for the following minor informality: At paragraph [0026], the specification discloses “The sesamol is to represent a compound of Chemical Formula of C7H6O3, and has a chemical structure of the following Chemical Formula 1.” Applicant is suggested to amend this paragraph to recite, “The sesamol represents a compound of Chemical Formula C7H6O3, and has a chemical structure…”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Rejections
35 U.S.C. 112(b)
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claims 1 and 10 recite, “A pharmaceutical composition for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient” and “A health food for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient”, respectively. It is unclear what amino acids are required to have an “preventing or relieving hangover effect”, since the claims recite that “sesamol and a  peptide are active ingredients”. The instant specification does not clearly define what amino acids are required to have the same function as claimed. The instant specification discloses “The peptide of the present invention may include an amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2 and may be variants or fragments of amino acids having different sequences by deletion, insertion, and 
Chung et al (US 2014/0328782) teach a 9mer peptide sequence that is the same as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptide has a matrix metalloproteinase inhibitory activity (see claims 1-11 and 21-22). The peptide sequence of Chung et al does not prevent or relieve hangover or has an alcohol metabolizing activity.
Li et al (US 2016/0206732) teach an 8mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 7, residues 1-7). Li et al teach that the peptide sequence WLNRRANA has an antigenic epitope activity (see for example, paragraphs [0031] and [0034]). The peptide sequence of Li et al does not prevent or relieve hangover or has an alcohol metabolizing activity.
From the teaching of Li et al and Chung et al, the two peptides of instant SEQ ID NOs: 1 and 2 are not known to share the same activity as instantly claimed. Instant SEQ ID NO: 1 has the sequence SIPCKLQSG and instant SEQ ID NO: 2 has the sequence WLNRRAN. These two peptide sequences do not share a common core sequence. Due to the two sequences not sharing a common core sequence, one of 
Because claims 2-4 and 7-9 depend from indefinite claim 1, and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.


35 U.S.C. 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a pharmaceutical composition for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient (claim 1) and a health food for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient (claim 10). The generic statements conjugate of sesamol and peptide as an active ingredient do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of derivatives. The specification is void of organic molecules that functions as a peptide-like molecule that qualify for the functional characteristics claimed as a peptide or a peptide-like molecule or other peptidic molecules that can form peptide bonds, and other synthetic peptide or peptide-like molecule that can function as peptides. 
The specification is limited to SEQ ID NOs: 1 and 2. The working example describes the protein gelatin being crosslinked (see paragraph [0049]). The working example only describes instant SEQ ID NOs: 1 and 2. The instant specification discloses “The peptide of the present invention may include an amino acid sequence of having sequence homology of 75% or more, preferably 80% or more, more preferably 90% or more, and most preferably 95% or more with the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2…” (see paragraph [0028]). 
Kanduc reference (Journal of Peptide Science, 2012, 18: 487-494) teaches that “‘homology’ is a concept of quality. The word assets a type of relationship between two or more things” (see p. 487, left column, top). Kanduc reference teaches that “Homology indicates an ancient common origin and temporal evolution and refers to structural characteristics…’homology’ retains the original meaning of ‘having a common evolutionary origin” (see p. 488, left column, “Homology: Definition and Measurement by Comparative Modeling”). Kanduc reference teaches that “It is important to note that homologous structures do not imply sequence similarity as a necessary condition” (see p. 488, left column, 3rd paragraph from “Homology: Definition and Measurement by Comparative Modeling”). Kanduc reference teaches “…it follows the definition of identity: only a percent identity equals to 100 defines identity, whereas a percent similarity equal to 100 defines a maximal resemblance but not the identity of two 
Pearson reference (Current Protocols in Bioinformatics, 2013, 3.1.1-3.1.8) teaches that “Sequence similarity searches can identify “homologous” proteins or genes by detecting excess similarity- statistically significant similarity that reflects common ancestry” (see p. 3.1.1, Abstract). Pearson reference teaches that “…homologous sequences do not always share significant sequence similarity; there are thousands of homologous protein alignments that are not significant, but are clearly homologous based on statistically significant structural similarity or strong sequence similarity to an intermediate sequence…” (see p. 3.1.2, second full paragraph). Pearson reference teaches that “Although a common rule of thumb is that two sequences are homologous if they are more than 30% identical over their entire lengths (much higher identities are seen by chance in short alignments), the 30% criterion misses many easily detected homologs (see p. 3.1.4, “E()-values, identity, and bits”).
Additionally, Chung et al (US 2014/0328782) teach a 9mer peptide sequence that is the same as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptide has a matrix metalloproteinase inhibitory activity (see claims 1-11 and 21-22). The peptide sequence of Chung et al does not prevent or relieve hangover or has an alcohol metabolizing activity.
Li et al (US 2016/0206732) teach an 8mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 7, residues 1-7). Li et al teach that the peptide sequence WLNRRANA has an antigenic epitope activity (see for example, paragraphs 
The specification does not describe any other peptides sequences that have the function of alleviating hangover or has activity of alcohol metabolism. Description of SEQ ID NOs: 1 and 2 is not sufficient to encompass numerous other peptides and peptides having 5 to 15 amino acids in lengths that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

35 U.S.C. 112(a)
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for preventing or relieving hangover with sesamol-SEQ ID NO: 1 and sesamol-SEQ ID NO: 2 conjugates, does not reasonably provide enablement for PREVENTING hangover with ALL sesamol-peptide conjugates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.



(1) The nature of the invention and (5) The Breadth of Claims:
          The claims are drawn to a pharmaceutical composition for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient (claim 1) and a health food for preventing or relieving hangover comprising a conjugate of sesamol and a peptide as an active ingredient (claim 10).

(2) The state of the prior art:
          In regards to “preventing hangover comprising a conjugate of sesamol and a peptide as an active ingredient”, Takagaki et al (JP 2005-035997, filed with IDS, machine English translation used and enclosed) teach “When ethanol is ingested, it is oxidized in the liver by the action of alcohol dehydrogenase (ADH) and converted to acetaldehyde. Acetaldehyde is further converted to acetic acid by the action of aldehyde dehydrogenase (ALDH) and excreted from the body. However, the state in which acetaldehyde, which is a metabolite of alcohol, is not sufficiently metabolized and accumulates in the body is a state in which so-called “sickness” occurs, and when aldehyde accumulates in the body, it causes skin flushing and nausea. In addition, it causes symptoms of hangover such as headache and nausea” (see paragraph [0002] of machine translation). 
Chung et al (US 2014/0328782) teach a 9mer peptide sequence that is the same as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptide has a matrix metalloproteinase inhibitory activity (see claims 1-11 and 21-22). The peptide sequence of Chung et al does not prevent or relieve hangover or has an alcohol metabolizing activity.

	      The art recognizes that ethanol must be  ingested or consumed, and when ethanol is oxidized in the body and converted into acetaldehyde and is not metabolized and accumulated in the body, this is when “hangover” occurs.  

(3) The relative skill of those in the art:
          The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of all peptides that have hangover relieving or preventing hangover activity. Since the activity is based on determining the peptides that have hangover relieving or preventing hangover activity, the predictability in the art is low. This is due to the fact that the art has recognized that alcohol (ethanol) must be consumed first. 
         	The claims do not identify the amino acids that are required to have the activity There are too many variables between the experimentation, thus, it clearly shows the unpredictability of the art.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
          The specification discloses that “Hangover refers to symptoms such as headache, diarrhea, anorexia, nausea, vomiting, chills, and cold sweat that appear after drinking alcohol, and objective symptoms include cognition, decreased motor ability, hematologic changes and hormonal changes. The cause of hangover is known to be dehydration, toxicity of alcohol and alcohol metabolites…” (see paragraph [0005]). The specification discloses that “After drinking, alcohol is metabolized through three pathways, in which alcohol is metabolized to acetaldehyde and acetic acid by the action of alcohol dehydrogenase and acetaldehyde dehydrogenase which are present in the gastrointestinal tract or liver when the concentration of ethanol is low…When a proper amount of alcohol is introduced, the above-described metabolic system smoothly acts, so that the symptoms caused by alcohol do not occur, but when a large amount of alcohol is introduced, the balance of metabolic system is destroyed and bio-homeostasis is not maintained, and as a result, headache or heavy head feelings, loss of concentration, heartburn, and indigestion may be caused in the short term and liver dysfunction may occur in the long term” (see paragraph [0006]).  The specification discloses that “An object of the present invention is to provide a conjugate of sasamol and a peptide for relieving hangover. Another object of the present invention is to provide a hangover relieving composition…is to provide a hangover relieving method comprising administering the conjugate” (see paragraphs [0008]-[0010]). 
          The specification does not disclose what peptides are required to have the hangover preventing or relieving activity. The Working Preparation Example 1 describes 
having sequence homology of 75% or more, preferably 80% or more, more preferably 90% or more, and most preferably 95% or more with the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 2…” (see paragraph [0028]). 
Kanduc reference (Journal of Peptide Science, 2012, 18: 487-494) teaches that “‘homology’ is a concept of quality. The word assets a type of relationship between two or more things” (see p. 487, left column, top). Kanduc reference teaches that “Homology indicates an ancient common origin and temporal evolution and refers to structural characteristics…’homology’ retains the original meaning of ‘having a common evolutionary origin” (see p. 488, left column, “Homology: Definition and Measurement by Comparative Modeling”). Kanduc reference teaches that “It is important to note that homologous structures do not imply sequence similarity as a necessary condition” (see p. 488, left column, 3rd paragraph from “Homology: Definition and Measurement by Comparative Modeling”). Kanduc reference teaches “…it follows the definition of identity: only a percent identity equals to 100 defines identity, whereas a percent similarity equal to 100 defines a maximal resemblance but not the identity of two 
Pearson reference (Current Protocols in Bioinformatics, 2013, 3.1.1-3.1.8) teaches that “Sequence similarity searches can identify “homologous” proteins or genes by detecting excess similarity- statistically significant similarity that reflects common ancestry” (see p. 3.1.1, Abstract). Pearson reference teaches that “…homologous sequences do not always share significant sequence similarity; there are thousands of homologous protein alignments that are not significant, but are clearly homologous based on statistically significant structural similarity or strong sequence similarity to an intermediate sequence…” (see p. 3.1.2, second full paragraph). Pearson reference teaches that “Although a common rule of thumb is that two sequences are homologous if they are more than 30% identical over their entire lengths (much higher identities are seen by chance in short alignments), the 30% criterion misses many easily detected homologs (see p. 3.1.4, “E()-values, identity, and bits”).
	       Since the prior art teaches that the homologous structures do not imply sequence similarity as a necessary condition and that only a percent identity equals to 100 defines identity, whereas a percent similarity equal to 100 defines a maximal resemblance but not the identity of two sequences, more guidance is necessary.

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the what amino acid contents are required to have the hangover preventing and relieving activity, and the Applicant have not provided the amino acid requirement, one of ordinary skill in the art would be burdened with undue 

Closest Art

Chung et al (US 2014/0328782) teach a 9mer peptide sequence that is the same as instant SEQ ID NO: 1 (see SEQ ID NO: 1). Chung et al teach that the peptide has a matrix metalloproteinase inhibitory activity (see claims 1-11 and 21-22). The peptide sequence of Chung et al does not prevent or relieve hangover or has an alcohol metabolizing activity.

Li et al (US 2016/0206732) teach an 8mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NO: 7, residues 1-7). Li et al teach that the peptide sequence WLNRRANA has an antigenic epitope activity (see for example, paragraphs [0031] and [0034]). The peptide sequence of Li et al does not prevent or relieve hangover or has an alcohol metabolizing activity.


Takagaki et al (JP 2005-035997, filed with IDS, machine English translation used and enclosed) teach that sesamin and its analogs, which are one of the derivatives of lignin and contained in sesame extract, have antioxidant power, and promotes the decomposition of alcohol and aldehyde, and can obtain a synergistic effect of improving alcohol metabolism (see paragraph [0036]). Takagaki et al teach food compositions 

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIE HA/Primary Examiner, Art Unit 1654